Citation Nr: 1600076	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  03-15 643	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision by the VA Regional Office (RO) in Detroit, Michigan.  The claims file was subsequently transferred to the RO in Phoenix, Arizona.

In June 2004, the Veteran testified at a Board hearing before a Veterans' Law Judge.  In an October 2014 correspondence, the Veteran was informed that the Veterans' Law Judge who conducted his June 2004 hearing was no longer employed at the Board, and was asked if he desired another Board hearing.  Subsequently in October 2014, the Veteran requested another hearing.  In a September 2015 statement, he requested to withdraw his hearing request.  Accordingly, his hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The Board denied the Veteran's claim in a February 2005 decision.  The Veteran timely appealed.  In a November 2006 Court Order, the February 2005 decision was vacated and the appeal was returned to the Board.  Subsequently, the Board remanded the claim in April 2007 and November 2013 for additional development.  While the Board regrets the additional delay, as will be discussed below, further development is needed prior to adjudicating the claim.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease was raised in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there was not substantial compliance with the Board's November 2013 remand directive to schedule the Veteran for a VA examination.  The record indicates that the Veteran was scheduled for VA examinations in December 2013 and June 2014, but did not report for his examinations.  However, the record does not contain a copy of the notice of examination that was sent to the Veteran.  Moreover, the November 2013 VA 21-2507a, Request for Physical Examination, contained an outdated address and the May 2014 VA 21-2507a, had a typo in the Veteran's address.  In light of the above, the Veteran should be afforded another opportunity to report for a VA examination.

Additionally, there are outstanding private treatment records pertinent to the appeal.  In a signed April 2002 VA Form 21-4138, the Veteran stated he received treatment for PTSD from Wayne County General, St. Joseph of Mercy Hospital, and Wayne County Jail Psychiatric Services.  The record also indicates that the Veteran received psychiatric treatment from Oakwood Hospital, Northville Psychiatric Hospital, House of Refuge, St. John's Hospital, Detroit Medical Center, Sanai Hospital, and an unnamed Vet Center.  While some records from Northville Hospital, Detroit Medical Center, Sinai Hospital, and Oakwood Hospital, were received, those records were discharge summaries or certification of diagnoses and do not appear to be complete treatment records.  On remand, reasonable efforts must be made to obtain all outstanding pertinent private treatment.  38 C.F.R. § 3.159(c)(1) (2015). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from November 2013 to the present.  All attempts to obtain these records must be documented in the claims file.
2.  Contact the Veteran and request that he complete and return a VA Form 21-4142 for all private psychiatric treatment, to include Wayne County General, St. Joseph of Mercy Hospital, Wayne County Jail Psychiatric Services, Oakwood Hospital, Northville Psychiatric Hospital, House of Refuge, St. John's Hospital, Detroit Medical Center, Sinai Hospital, and an unnamed Vet Center.  Upon receipt of any release, VA must take appropriate action to request the identified treatment.  Two attempts must be made to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile or that the records do not exist. 

If records are identified, but not obtained, the AOJ must inform the Veteran (1) of the records that were requested, (2) of the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the Veteran later submits the records, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

a.  The examiner is asked to identify all psychiatric disorders found during the pendency of the appeal, and to determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM as noted by 38 C.F.R. § 4.125.  

In doing so, the examiner should discuss the previous diagnoses of probable PTSD, major depressive disorder, bipolar disorder, psychosis or psychotic disorder not otherwise specified (NOS), adjustment disorder NOS schizophrenia, and possible infestation delusions.

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not meet, and why.

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused PTSD.

b.  For each diagnosis present during the pendency of the appeal, the examiner is requested to opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that it had its onset in active service, was caused or related to active service, or in the case of any diagnosed psychosis whether it manifested within one years of the Veteran's separation from active service.

In so opining, the examiner should address the Veteran's lay statements regarding the onset of his symptoms and his assertions regarding his two tours of duty in isolated duty stations (in Adak, Alaska from December 1985 to April 1987 and in Guam from December 1987 to August 1989).

A complete rationale should be given for all opinions and conclusions expressed.
4.  Prior to his scheduled examination, send the Veteran notice of the date, time, and location of his VA examination and advise him of the consequences of not reporting for his examination.  Notification should be documented in the claims file.  If the Veteran does not report for any scheduled examination, notice of that fact from the VA medical center should also be documented in the claims file.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


